Title: From George Washington to the New York Committee of Safety, 30 April 1776
From: Unknown
To: 

 

Gentlemen
New York. 30th April 1776

I perceive by the tener of your favour of yesterday that my Letter of the 25th has given Umbrage, which I am sorry for as it was not most distantly, in my Ideas to give any.
Three things led me to suspect that the New York Battalions were not upon the same establishment of the other Continental Troops—Current report—an implied exception in the order for detaching Six more Battalions to Canada—and that part of your Letter signifying that four of these Battalions were to be raised under your immediate direction which intimation coming in corroboration of the two first reasons (for I never had any information of this matter from Congress) led me to believe that you intended it as a genteel hint that I was not to consider them in the same light I did the Others it was not to be wondered at therefore that I should wish to know the extent of my authority over them that my Conduct might be regulated thereby—or, that I should be so solicitous in arming Regiments raised for local purposes as these for the General Service when the latter are also greatly deficient in this essential point—These were the Ideas that filled my mind at the time of writing—if the extreame hurry occasioned by a variety of buisness which is continually pressing upon me, clouded the meaning I wished to convey, I can only add that it never was, and I hope never will be, my intention to give unprovoked Offence of this your Committe may be once for all, assured—that it is my earnest wish to cooperate with them in every measure which can conduce to the General good—and that if I should, at anytime, differ from them in the means I shall feel my share of the concern being with respect Gentn Yr Most Obed. Humble Servt

G.W.

